Citation Nr: 0930226	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-24 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including as secondary 
to a service-connected low back disability.

3.  Entitlement to an initial rating higher than 10 percent 
for the low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from December 1999 to October 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted service connection for a low back disability 
and assigned an initial 10 percent rating.  The Veteran 
appealed for a higher initial rating for this condition.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This 
appeal is also from a more recent July 2002 RO decision 
that denied his additional claim for service connection for 
an acquired psychiatric disorder - inclusive of PTSD.

In December 2005 the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  At the time, the 
Board was considering the claim for an acquired psychiatric 
disorder as also including the claim for PTSD.  On remand, 
the AMC substantially complied with the Board's directives in 
further developing the claims for a higher rating for the low 
back disability and for service connection for PTSD, 
specifically.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  But the 
Board finds that still additional development is required 
concerning the claim for service connection for an acquired 
psychiatric disorder other than PTSD.  Therefore, the Board 
is separating the claim for PTSD from the claim for an 
acquired psychiatric disorder, in general, and regrettably 
again remanding this latter claim to the RO via the AMC.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that 
claims based on distinctly diagnosed diseases must be 
considered as separate and distinct claims).  But see, too, 
Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd on 
other grounds in Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009) (holding that separate theories in support of a 
claim for benefits for a particular disability do not equate 
to separate claims for benefits for that disability).  
See also Clemons v. Shinseki, 23 Vet App 1 (2009) (per curiam 
order) (wherein the Court pointed out that a specific claim 
for service connection for PTSD (one in which the Veteran 
specifically requested service connection for PTSD, but the 
medical record includes other psychiatric diagnoses of an 
anxiety disorder and a schizoid disorder) may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder, particularly when the 
Veteran's symptoms are the same for both diagnoses.  
The Veteran cannot be held to a "hypothesized diagnosis - 
one he is incompetent to render..." when determining what his 
actual claim may be).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
subjective complaints of severe pain; he has forward flexion 
to 70 degrees, backward extension to 15 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 15 degrees, 
left lateral rotation to 15 degrees, and right lateral 
rotation to 20 degrees for a combined range of motion of 260 
degrees; he has a normal gait and curvature of his spine and 
no muscle spasm or guarding.

2.  The Veteran's PTSD has not been etiologically linked to a 
credible stressor during or coincident with his military 
service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the low back disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5292, 5293, 5295 (effective 
prior to September 26, 2003); Diagnostic Code 5237, 5243 
(effective September 26, 2003).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in November 2002.  The letter informed him of the 
evidence required to substantiate his initial, underlying 
claims for service connection (keeping in mind his claims 
arose in that context, including the one concerning his low 
back disability, since granted), as well as apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where a claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the initial 
disability rating assigned, the notice requirements of 38 
U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess by also apprising the Veteran in a more recent 
January 2006 letter of the 


downstream disability rating and effective date elements of 
his claim.  And since providing that additional Dingess 
notice in January 2006, the RO has gone back and 
readjudicated his claim in the March 2009 SSOC - including 
considering any additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Regarding his claim for PTSD, 
despite repeated requests he has never submitted a statement 
in response discussing the specific details of the stressors 
he believes caused this condition.  The Court has held that 
the duty to assist is not a one-way street.  If he wants help 
in developing this claim, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The RO obtained all 
relevant medical and other records that he and his 
representative identified.  In addition, he was examined for 
VA compensation purposes in May 2002 and January 2009.  These 
examination reports are adequate for rating purposes with 
respect to his low back disability, insofar as determining 
the relative severity of this condition.  38 C.F.R. § 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Whether the Veteran is Entitled to a Higher Initial 
Rating for his Low Back Disability

The Veteran injured his low back in basic training and was 
released from service shortly thereafter.  In December 2000, 
the RO granted service connection and assigned an initial 10 
percent rating.  He has appealed for a higher initial rating 
for this condition.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  However, for the reasons and bases discussed 
below, the Board finds that a rating higher than 10 percent 
is not warranted under the former or revised criteria.



Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in assessing the present level 
of disability, the Board must consider whether the evidence 
contains factual findings demonstrating distinct time periods 
in which the disability has exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal (looking back to one year prior to filing the 
claim).  If there are, then the assignment of a "staged" 
rating would be necessary.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
October 2001.  The Board is required to consider his claim in 
light of both the former and revised standards to determine 
whether an increased rating for his low back disability is 
warranted.  But VA's Office of General Counsel has determined 
that the amended rating criteria, if more favorable to the 
claim, can be applied only prospectively for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

The Veteran's low back disability was initially rated under 
the former DC 5292 for limitation of motion of the lumbar 
spine.  At the time he filed his claim in November 2000, 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provided for a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  The words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

Spine disabilities could also be rated under DC 5293, for 
intervertebral disc syndrome (IVDS, i.e., disc disease).  
This DC provided for a 10 percent rating for recurring 
attacks of mild IVDS; a 20 percent rating for recurring 
attacks of moderate IVDS and a 40 percent rating for 
recurring attacks of severe IVDS with intermittent relief.  A 
60 percent rating required pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
at least one week but less than two weeks; a 20 percent 
rating requires incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months and a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS requiring bedrest and 
treatment "prescribed by a physician."  Id.



The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants 
a 40 percent disability evaluation; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  An 80 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability has not met 
either the former or revised standards for a rating higher 
than 10 percent since November 1, 2000, the day after he was 
discharged from service and returned to civilian life.  The 
medical evidence for consideration includes two VA 
examination reports and VA treatment records.  

The report of the May 2002 VA examination indicates the 
Veteran was able to bend to within 40 degrees of the floor 
(140 degrees) without muscle spasm.  Straight leg raising was 
to 80 degrees bilaterally, with pain in the lower back.  He 
had intact pedal pulses, normal strength, normal reflexes and 
normal sensory findings.  
X-rays showed a pars defect bilaterally with grade I 
spondylolisthesis of the L5-S1.  The Veteran complained of 
constant severe pain that limited his daily activities.

The Veteran had another VA orthopedic examination in January 
2009.  X-rays confirmed the L5-S1 spondylolysis with referred 
1 degree of anterior subluxation.  The examination report 
notes that he had flexion to 70 degrees, extension to 
15 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 15 degrees, left lateral rotation to 15 degrees, 
and right lateral rotation to 20 degrees for a combined range 
of motion of  260 degrees.  He had no muscle spasm, guarding 
or pain in his lower back, although he complained of low back 
pain.  He also had normal muscle tone, strength, reflexes and 
sensation in his lower extremities.  



There is an emergency treatment report from November 2001 
showing the Veteran complained of acute pain following a fall 
from his bed.  He suffered urinary and fecal incontinence 
while hospitalized.  Despite numerous tests, there were no 
physical findings to explain his intense pain and 
incontinence.  The treating physicians indicated the episode 
was more consistent with his history of polysubstance abuse 
than with his low back disorder.  For this reason, the Board 
is giving greater probative value to the May 2002 and January 
2009 VA examinations.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

A.  Criteria in Effect Prior to September 23, 2002

Neither of these examination reports mentioned suggest the 
Veteran's low back disability is manifested by "moderate" 
IVDS, as required for a higher 20 percent rating under the 
former DC 5293.  The determinative issue is one of degree, 
considering the relative frequency and severity of his 
symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  The Veteran reported 
no more than very minor flare-ups of the condition and had 
not indicated doctor prescribed bedrest for his condition 
since the initial injury in March 2000.  Neither examination 
showed symptoms of sciatic neuropathy - decreased sensation, 
diminished strength or reflexes in the lower extremities or 
low back muscle spasm.  Although the Veteran reported severe 
pain, the objective findings did not account for more than 
very mild symptoms of IVDS.

In sum, these examination reports do not show the Veteran's 
low back disability is manifested by moderate IVDS, thereby 
providing evidence against the claim for a rating at this 
higher 20 percent level.



Neither examination showed more than slight limitation of 
motion, so no more than a 10 percent rating under the former 
DC 5292.  At both examinations the Veteran had range of 
motion in all directions, albeit less than full range of 
motion.  See 38 C.F.R. § 4.71a, Plate V.  Without more 
significant limitations of motion, his limitation of motion 
would not be considered moderate.

The Board also finds that a disability rating higher than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  Although the Veteran 
complained of severe low back pain during both examinations, 
the examiners did not observe physical findings that would 
account for or otherwise explain this level of pain that he 
had described.  And both examiners stated that his motion was 
not further limited on repetitive use of his low back.  In 
light of these findings, there are simply no grounds to 
assign a disability rating higher than 10 percent based on 
these factors.

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of any 
incapacitating episodes - much less of sufficient duration 
and frequency as to warrant assigning a higher rating.  
During both VA examinations, the Veteran described sever pain 
that limited his activities, however, he did not indicate or 
imply that he had required any bedrest in the last year 
because of his low back disability or that a doctor had 
prescribed him bedrest in the past year.  Thus, he does not 
have the 2 to 4 weeks of prescribed bedrest in the past year 
needed for the higher 20 percent rating. 

Under DC 5293, however, the Board must also consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, result in a higher combined evaluation.

As discussed above, the Veteran's orthopedic manifestations 
were properly rated as slight limitation of motion under DC 
5292.  And as for his neurological manifestations, there are 
no objective findings of radiculopathy/sciatic neuropathy.  
Although a September 2000 QTC examination indicated nerve 
root impingement based on the Veteran's complaints of chronic 
pain, neither VA examination found radiographic evidence of 
nerve impingement.  Additionally, sensation, strength 
and reflexes in the lower extremities were normal during both 
examinations, further arguing against any neurological 
complications of the low back disability.  Therefore, a 
separate rating based on neurological impairment is not 
warranted.

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
10 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  At both examinations the Veteran had 
motion in every direction, no muscle spasm, and no abnormal 
curvature of the spine or abnormal gait.  His flexion (which 
was to 70 degrees) was greater than the 
60-degree limitation necessary for a higher 20 percent 
rating, and his combined range of motion (of 260 degrees) was 
far greater than the 120-degree limitation.   Hence, there is 
no basis to assign a higher 20 percent rating under the new 
criteria.

Additionally, as discussed above the Veteran's only evidence 
of limitation on repetitive use and radiculopathy was his 
subjective complaints of pain.  As none of the objective 
findings supported his subjective complaints he would not be 
entitled to a higher orthopedic rating under Deluca or a 
separate rating for neurological symptoms under DC 8520.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial rating higher than 10 percent 
for his low back disability.  This is true since the grant of 
service connection, under either the old or new criteria.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.

D.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  See also Thun v. Peake, 22 Vet. App. 111 
(2008).

Here, the record shows the Veteran has been unemployed since 
leaving service in October 2000.  Although he claims that his 
low back disability precludes him from engaging in any type 
of substantially gainful employment, the objective clinical 
findings regarding the severity of his low back disability do 
not bear this out and, instead, show only relatively slight 
functional and occupational impairment.  Additionally, the VA 
treatment records indicate the Veteran's psychiatric and 
drug-dependence issues, as well as his continual resulting 
involvement with the legal system, have far more affected his 
ability to work than his low back disability.  So, in short, 
although his low back disability may interfere with his 
ability to work in certain types of jobs, this level of 
impairment is already contemplated by the applicable 
schedular criteria so that consideration on an extra-
schedular basis is not shown to be necessary.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.



There is also no evidence indicating the Veteran's low back 
disability has required frequent hospitalization or bedrest 
so as to markedly interfere with his ability to work.  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (holding that 
the Board was required to consider extra-schedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the Veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability).  Rather, the vast majority of his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection for PTSD

The records on file indicate the Veteran has been diagnosed 
with PTSD as a result of childhood trauma involving the death 
of his older brother and later based on reports of combat 
experiences in Kosovo, Bosnia and Serbia.  But the Veteran 
has never submitted a statement detailing these purported 
combat stressors, despite repeated requests, and it is not 
shown that he engaged in combat while in service so as to 
eliminate the need for this independent verification of these 
claimed events.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  There is no indication he ever had foreign service 
or ever engaged in combat.  Additionally, he has not 
identified a specific service-related stressor that could 
connect his diagnosis of PTSD with any event in service.  So 
for the reasons and bases discussed below, the Board finds 
that he has failed to establish his entitlement to service 
connection for PTSD.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



Service connection for PTSD, in particular, requires:  [1] a 
current medical 
diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the report of a July 2002 
VA psychological evaluation shows the Veteran received a 
diagnosis of PTSD based on childhood trauma surrounding the 
death of his older brother.  A more recent September 2006 VA 
treatment record also shows a diagnosis of PTSD, but instead 
based on reports of combat experiences in Kosovo and Bosnia.  
Under Cohen v. Brown, 10 Vet. App. 128 (1997), these 
diagnoses were presumably in accordance with DSM-IV, both in 
terms of the adequacy and sufficiency of the stressors 
claimed.  So the requirement of a DSM-IV diagnosis of PTSD is 
no longer in dispute.  See, too, Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the claimed disability; 
without this minimum level of proof, there is no valid 
claim).  Therefore, resolution of this claim turns on whether 
the record also contains credible supporting evidence that a 
claimed in-service stressor actually occurred, to support 
this diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that the 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to that combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 

Here, though, no competent evidence establishes the Veteran 
engaged in combat with an enemy force.  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran's DD Form 214 shows he served for 10 months 
between December 1999 and October 2000.  He had no foreign 
service and received no medals, especially any specifically 
denoting he had engaged in combat.  His description of his 
service from his February 2001 Notice of Disagreement is:

I enlisted in December 1999 and even left for 
Parris Island on December 29, 1999.  I past [sic] 
all physical exams at the Boston MEPS and also at 
Parris Island.  In March of 2000 I was coming to 
the end of Basic Training set to leave on March 24, 
2000, when I fell about six feet from an obstacle.  
At the time I sucked it up so I could graduate, and 
get back here to Boston to continue my career.  I 
had no idea that in the next two weeks my injury 
would worsen dramatically.  When I got to Camp 
Geiger NC on April 4 2000 a doctor LT Bowman at the 
BAS saw me.  He took X-rays of my back and found 
that I had a number of cracks and fractures in my 
spinal cord.  I then was put in the MRP Platoon on 
April 6 2000.  After entering that program I 
started physical therapy on my back, I was in the 
program from April 7 2000 until my findings came 
back from my PEB board on September 27 2000.  
During my 6 months of physical therapy my back 
never showed any improvement.  Then in the evening 
of July 17 2000 I was accidentally bumped by two 
Marines not watching where they were going, I was 
slammed into the corner of the cement wall in the 
barracks at that point my legs went numb and I was 
rushed to Camp Lejeune Naval Hospital.  After this 
second injury they took more exams of me and found 
that my L-5 disc had potentially worsened.  They 
diagnosed me with Grade I Spondylolisthesis with 
associated radiculopathy.  What they told me was 
that it was a 
pre-existing injury.  On the Marine Corps PEB board 
they found me 10 % disabled with severance pay.  
After being there for 61/2 months I felt like I was 
in jail confined to my rack and the barracks so I 
took the 10% hoping that the VA would be able to 
compensate me. . .

As the Veteran's DD Form 214 and his personal statements do 
not include any mention of combat, there must be service 
records or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

No claimed in-service stressor has been identified or 
independently verified, however, again, primarily because the 
Veteran has failed to provide any details or information 
concerning his alleged stressors.  This, incidentally, was 
despite the Board remanding this case in December 2005 to try 
and obtain additional information on the possible causes of 
his PTSD as they may relate to his military service.

So, simply stated, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The determination of the sufficiency, but 
not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  
In other words, whether a stressor was of sufficient gravity 
to have caused PTSD is a medical determination, whereas the 
question of whether the alleged stressor actually occurred is 
a factual determination.  And VA adjudicators, not doctors, 
make factual determinations.  Stated somewhat differently, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Although the Veteran has been diagnosed 
with PTSD, with the more recent diagnosis attributed to his 
reported combat experiences in Kosovo and Bosnia, the Board 
finds no credible evidence independently verifying any of 
these claimed events.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account of an event in 
service is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims folder.  The Court holds 
that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.



Here, though, as to the Veteran's reports of serving in 
combat in Kosovo and Bosnia, the Board points out that the 
conflict in Kosovo ended in June 1999, six months prior to 
his enlistment into the military.  So his self-reported 
history of having participated in the events that occurred 
there is not credible.

It further deserves mentioning that the Court has held that 
there is no duty to assist where the Veteran's statements 
concerning in-service stressors are too vague to refer to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
Fossie v. West, 12 Vet. App. 1 (1998).  The Board's December 
2005 remand was partly geared to obtaining sufficient 
information to contact the JSRRC.  The Court has also held 
that the duty to assist is not a one-way street.  If a 
Veteran wishes help in developing his claim, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the absence of necessary details 
concerning the Veteran's claimed stressors, VA has satisfied 
its responsibilities to assist him in connection with his 
current claim.

If, as here, there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, alone, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  The Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  



So, in conclusion, as the Veteran has failed to provide 
credible supporting evidence that a claimed in-service 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for PTSD.  This being the 
case, there is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for a rating higher than 10 percent for the low 
back disability is denied.

The claim for service connection for PTSD is denied.


REMAND

The Veteran also is requesting service connection for an 
acquired psychiatric disorder other than PTSD.  Despite a 
prior remand for further development of this claim, the issue 
of secondary service connection has not been properly 
developed and, therefore, must be remanded again for a 
medical nexus opinion.

From the record, the Veteran appears to have begun exhibiting 
severe psychiatric symptoms in November 2001, approximately 
13 months after his discharge from the military in October 
2000.  Psychiatric notes from that time appear to attribute 
many of these early symptoms to dependence on narcotic-based 
analgesics.  In the past eight years he has had periods of 
homelessness, been repeatedly hospitalized for psychiatric 
problems, and had involvement with the legal system.  There 
is clearly evidence that he has a current psychiatric 
disability.

As already explained, the Veteran may be awarded service 
connection by showing that his current psychiatric disability 
resulted from a disease or an injury incurred in or 
aggravated by his military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  


In addition, certain chronic diseases, such as psychoses, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of this presumption, "psychosis" includes 
the following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See also 71 Fed. Reg. 42,758-60 (July 28, 2006).

Here, the Veteran clearly suffers from a psychiatric 
disorder.  Since leaving service in October 2000 he has been 
hospitalized at least four times for psychiatric treatment.  
He has been diagnosed with multiple psychiatric disorders 
over the years.  His condition is further complicated by 
opiate and alcohol dependence and frequent periods of 
homelessness.  However, his STRs show no complaints, 
treatment or diagnosis of any psychiatric disorder.  The 
first evidence of any psychiatric disorder was over a period 
of weeks starting in late November 2001, just slightly beyond 
the one-year presumptive period that had ended in 
October 2001 for the initial manifestation of a psychosis for 
it to be presumed to have been incurred in service.  The 
Veteran repeatedly reported to the emergency room with 
complaints of severe back pain, seeking narcotic pain 
medications.  He was referred to psychiatry.  During a 
psychiatric consultation he admitted to a then recent suicide 
attempt.  These records indicate a history of bipolar 
disorder.  However, there is no record of an earlier bipolar 
diagnosis.

A July 2002 VA psychiatric evaluation diagnosed the Veteran 
with PTSD based on a childhood trauma, psychosis with 
suicidal and homicidal ideations, bipolar disorder, and an 
active thought disorder.  The examiner did not relate any of 
these conditions to the Veteran's military service.  

The Veteran's condition is further complicated by diagnoses 
of drug and alcohol dependence.  Drug dependence or psychoses 
caused by drug use are generally not disabilities for which 
service connection is available.  The controlling 
precedential authority makes clear that direct service 
connection may not be granted for a disability that arises 
from a Veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id., at 1376.  In conjunction with 38 U.S.C.A. § 
105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that § 1110 does, however, allow 
for alcohol abuse disability under one circumstance, when the 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id., at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id., 1377-78.

In other words, the Allen Court determined that the language 
of § 1110 reflects a Congressional intent that the cause of 
the alcohol-related disability determine whether the alcohol-
related disability may be compensated under the statute, 
and that there are two mutually exclusive categories of 
causation:  either the alcohol-related disability is due to 
voluntary abuse of alcohol and therefore noncompensable or it 
is due to a service-connected condition in which case the 
alcohol abuse is involuntary and the disability is 
compensable.  Id., at 1376-77.



So applying this legal precedent to this case at hand, if the 
Veteran's acquired psychiatric disorder is secondary to his 
service-connected low back disability or, more specifically, 
secondary to prescription drug dependence that, itself, 
is secondary to his service-connected low back disability, he 
may be entitled to service connection.  But additional 
medical comment is needed to assist in making this important 
determination.

Concerning this, at least one treatment record contemplates 
that the Veteran's psychiatric problems may be due to his 
service-connected low back disability.  In particular, a 
February 2003 VA treatment record lists rule out psychosis 
due to medical illness as one of the Axis I Diagnoses.  
However, this record is insufficient to grant service 
connection because there was not a sufficiently determinative 
conclusion as to whether there is indeed a correlation 
between the psychiatric illness and low back disability.  And 
the Board does not have the authority to make this medical 
determination or infer this connection, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  Colvin v. Derwinski, Vet. App. 171, 175 
(1991)

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81. 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
So this case must be referred to a psychiatrist/psychologist 
to have him/her review the relevant evidence and determine 
the etiology of the Veteran's post-service psychiatric 
difficulties.  



Accordingly, the remaining claim for an acquired psychiatric 
disorder other than PTSD is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a mental 
status evaluation to determine the 
etiology of his psychiatric disorder, that 
is, other than PTSD.  

In particular, the examiner should opine 
whether it is at least as likely as not 
the Veteran's psychiatric disorder (1) 
initially manifested during his military 
service from December 1999 to October 
2000; (2) if a psychosis, alternatively 
manifested within the one-year presumptive 
period following service, i.e., prior to 
October 31, 2001 (considering that he was 
seen for psychiatric-related symptoms very 
shortly thereafter, in November 2001); 
or (3) is secondary to his already 
service-connected low back disability - 
including especially the result of 
prescription drug dependence that is, 
itself, secondary to the service-connected 
low back disability.  In analyzing 
secondary service connection the examiner 
should determine both whether the 
psychiatric disorder was caused or 
aggravated by the service-connected 
low back disability - including, again, 
by the narcotic prescription medication 
used to treat the low back disability.  If 
aggravated, the examiner should attempt to 
quantify the degree of aggravation over 
and beyond the pre-existing level of 
disability.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  


The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for an 
acquired psychiatric disorder other than 
PTSD in light of the additional evidence.  
This includes considering the Veteran's 
possible entitlement to both direct and 
secondary service connection.  If the 
claim is not granted to his satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further consideration of this remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


